DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al. (WO 2011/084854).
Consider claim 1, Guo et al. discloses an information processing apparatus comprising: a memory, and 5a processor coupled to the memory and configured to: store a plurality of data sets acquired by deduplicating a plurality of write data sets, for which writing is requested, in an external storage, wherein two or more data sets selected from the plurality of data sets in order of data sets generated are collected in an object and stored in the external storage; 10determine a necessity or unnecessity of defragmentation for object groups in each of which two or more objects among the objects stored in the external storage are collected in order of objects generated; when determining to execute defragmentation of one object group among the object groups, execute first defragmentation processing of acquiring 15all of the objects included in the one object group as first objects from the external storage, combining a valid data set having a number of references of one or more among the data sets included in the first objects based on the order of objects generated and the number of references of the valid data sets to regenerate one or more second objects, and storing the one or more (Fig. 2, 7 and 8, abstract, pg. 1 lines 4-16, pg. 6 lines 15-24 and 30-34, pg. 7 lines 1-2 and 31-32, pg. 8 lines 3-25 and 34, pg. 9 lines 1-4, 14-17, 24-34  Guo et al. discloses a computer system that can be implemented in various configurations including networked/the cloud. Guo et al. teaches a deduplication system where data objects are grouped into groups and the objects are segmented and these segments are referenced or unreferenced. Data objects may be grouped together based on them being related. For example, if data objects are likely to undergo change at or near the same time, managed by the same application, based on their original placement in a directory structure or related by being backup data. Data object groups that include segments with no references can be deleted and the memory space recovered. A segments reference count can be affected by data objects being added to, deleted or changed in a data object group. Data object groups are changed based on this adding, deleting and changing, going from a data object group in configuration to a data object group in a new configuration. The removing of unreferenced segments/deletion of data objects process (which also incorporates garbage collection) in Guo et al. is considered to defragmenting in the reference), in the first defragmentation processing, the valid data sets determined to be close to each other in the order generated and the number of references 25among the valid data sets are incorporated into the same second object (Fig. 2, 7 and 8, abstract, pg. 1 lines 4-16, pg. 6 lines 15-24 and 30-34, pg. 7 lines 1-2 and 31-32, pg. 8 lines 3-25 and 34, pg. 9 lines 1-4, 14-17, 24-34, when a data object is deleted from a group or changed, the other objects remain in the new group that now excludes the deleted data object or if the changes result in unreferenced segments they are garbage collected.).
Consider claim 3, Guo et al. discloses the information processing apparatus according to claim 2, wherein in the first defragmentation processing, a size of each of the one or more second object is variable based on a result of comparison of the number of 46Fujitsu Ref. No.: 19-01252 references of the incorporated valid data sets and a predetermined reference value (Fig. 2, 7 and 8, abstract, pg. 1 lines 4-16, pg. 6 lines 15-24 and 30-34, pg. 7 lines 1-2 and 31-32, pg. 8 lines 3-25 and 34, pg. 9 lines 1-4, 14-17, 24-34, when a data object is deleted from a group or changed, the other objects remain in the new group that now excludes the deleted data object or if the changes result in unreferenced segments they are garbage collected.).
Consider claim 4, Guo et al. discloses the information processing apparatus according to claim 3, wherein 5in the first defragmentation processing, a size of a second object in which the number of references of the incorporated valid data sets is smaller than the predetermined reference value is made smaller than a size of a second object in which the number of references of the incorporated valid data sets is larger than the predetermined reference value (Fig. 2, 7 and 8, abstract, pg. 1 lines 4-16, pg. 6 lines 15-24 and 30-34, pg. 7 lines 1-2 and 31-32, pg. 8 lines 3-25 and 34, pg. 9 lines 1-4, 14-17, 24-34, objects can be deleted or have segments removed based on what number of segments are unreferenced.).
Consider claim 5, Guo et al. discloses the information processing apparatus according to claim 1, the processor further configured to: individually determine the necessity or unnecessity of defragmentation of each of the one or more second objects stored in the external storage, and 15when determining to execute defragmentation of one second object among the one or more second objects, execute second defragmentation processing of acquiring the one second object from the external storage, collect only data sets having the number of references of 1 or more among data sets included in the one second object to regenerate a third object, and store the 20third object in place of the one second object in the external storage (Fig. 2, 7 and 8, abstract, pg. 1 lines 4-16, pg. 6 lines 15-24 and 30-34, pg. 7 lines 1-2 and 31-32, pg. 8 lines 3-25 and 34, pg. 9 lines 1-4, 14-17, 24-34  Guo et al. discloses a computer system that can be implemented in various configurations including networked/the cloud. Guo et al. teaches a deduplication system where data objects are grouped into groups and the objects are segmented and these segments are referenced or unreferenced. Data objects may be grouped together based on them being related. For example, if data objects are likely to undergo change at or near the same time, managed by the same application, based on their original placement in a directory structure or related by being backup data. Data object groups that include segments with no references can be deleted and the memory space recovered. A segments reference count can be affected by data objects being added to, deleted or changed in a data object group. Data object groups are changed based on this adding, deleting and changing, going from a data object group in configuration to a data object group in a new configuration. The removing of unreferenced segments/deletion of data objects process (which also incorporates garbage collection) in Guo et al. is considered to defragmenting in the reference).
Claims 7 and 9-11 are the medium claims to the apparatus claims 1-5 above and are rejection in the same manner using the same rationale.
Claim 13 is the method claim to the apparatus claim 1 above and is rejection in the same manner using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (WO 2011/084854).
Consider claim 6, Guo et al. discloses the information processing apparatus according to claim 1. Guo et al. discloses wherein in determining the necessity or unnecessity of defragmentation in units of (Fig. 2, 7 and 8, abstract, pg. 1 lines 4-16, pg. 6 lines 15-24 and 30-34, pg. 7 lines 1-2 and 31-32, pg. 8 lines 3-25 and 34, pg. 9 lines 1-4, 14-17, 24-34, any unreferenced segments are removed.). But Guo et al. does not explicitly teach: “the first defragmentation processing is executed after an elapse of a predetermined time since defragmentation of the one object group has determined to be executed”. However, the processes taught by Guo et al. such as “mark and sweep” and “garbage collection” are processes that can be performed based on the activity of system (idleness) or periodically and it would be obvious to perform then periodically.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Guo et al. reference to have its “mark and sweep” and “garbage collection” for example be periodic and therefore at predetermined times because doing so ensures that necessary maintenance operations are being performed enough to prevent poor system performance.
Claim 12 is the medium claim to the apparatus claim 6 above and is rejection in the same manner using the same rationale.

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive. The applicant argues that: “Guo appears to merely disclose specifying whether a data file is referenced, but not counting how many times the file is referenced. Thus, Guo does not appear to disclose "combining a valid data set having a number of references of 1 or more among the data sets included in the first objects based on the order of objects generated and the number of references of the valid data sets to regenerate one or more second objects" (emphasis added).”. 
However, the claim language does not require counting the number of references, but rather that a number of (or any) references, one or greater is present. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136